Exhibit 99.1 LANTRONIX REPORTS RESULTS FOR THE SECOND FISCAL QUARTER ENDED DECEMBER 31, 5th Consecutive Quarter of Positive Cash Flow from Operations IRVINE, Calif., February 4, 2010 Lantronix, Inc. (NASDAQ: LTRX), global provider of secure, network-enabling technologies, today announced financial results for the second fiscal quarter ended December 31, 2009. Financial Highlights for the Second Fiscal Quarter of 2010 · Fifth consecutive quarter of positive cash flow from operations; · Sequential quarterly revenue growth of 5%; · GAAP net loss of $375,000 and positive non-GAAP income of $496,000; and · Sixth consecutive quarter of non-GAAP net income. “While our revenue performance continued to be impacted by the current economy, we are pleased to report sequential revenue growth of 5%, our 6th consecutive quarter of non-GAAP profitability,5th consecutive quarter of positive cash flow from operations, and a solid product portfolio and pipeline,” said Jerry Chase President and CEO. “With a solid executive team in place and new products such as XPortPro and SpiderDuo coming on-line, we are optimistic about our momentum and growth potential in 2010.” Non-Financial Highlights · Reverse stock split enabling the per share trading price of the Company's common stock to satisfy the minimum bid price requirement for our continued listing on Nasdaq. · Released ManageLinx 2.0, the latest version of the Company's secure, remote access solution. ManageLinx provides access to firewall-protected devices via the Internet. · Relocated corporate headquarters to a new facility in Irvine, California that will reduce facilities costs. · On February 9, we will announce the specifics of a design contest based on our recently launched XPort® Pro™, the newest addition to Lantronix’ popular XPort® family of embedded Ethernet networking and compute modules used in millions of devices worldwide. - more - Page2 of 9 Financial Results for the Second Fiscal Quarter ended December 31, 2009 Net revenue was $11.5 million for the second fiscal quarter of 2010, a decrease of $1.4 million or 11%, compared to $12.9 million for the second fiscal quarter of 2009. On a sequential basis, this was an increase of $524,000 or 5%, compared to $11.0 million for the first fiscal quarter of 2010. Gross profit margin was 52.7% for the second fiscal quarter of 2010, compared to 53.9% for the second fiscal quarter of 2009. The decrease in gross profit margin percent was primarily attributable to product mix, increased freight costs, and employee severance. GAAP operating expenses were $6.4 million for the second fiscal quarter of 2010, a decrease of $627,000 or 9%, compared to $7.0 million for the second fiscal quarter of 2009.Selling, general and administrative expense was $4.9 million for the second fiscal quarter of 2010, a decrease of $460,000 or 9%, compared to $5.3 million for the second fiscal quarter of 2009. Research and development expense was $1.5 million for the second fiscal quarter of 2010, a decrease of $39,000 or 3%, compared to $1.5 million for the second fiscal quarter of 2009.Restructuring charges were $128,000 for the second fiscal quarter of 2009. Non-GAAP operating expenses were $5.6 million for the second fiscal quarter of 2010, a decrease of $373,000 or 6%, compared to $6.0 million for the second fiscal quarter of 2009. GAAP net loss was $375,000, or ($0.04) per share, for the second fiscal quarter of 2010, compared to GAAP net loss of $148,000, or ($0.01) per share, for the second fiscal quarter of 2009. Non-GAAP net income was $496,000, or $0.05 per share, for the second fiscal quarter of 2010, compared to non-GAAP net income of $1.0 million, or $0.10 per share, for the second fiscal quarter of 2009. Financial Results for the Six Months ended December 31, 2009 Net revenue was $22.4 million for the six months ended December 31, 2009, a decrease of $4.7 million or 17%, compared to $27.1 million for the six months ended December 31, 2008. Gross profit margin was 52.5% for the six months ended December 31, 2009, compared to 53.4% for the six months ended December 31, 2008. The decrease in gross profit margin percent was primarily attributable to product mix, increased freight costs, and employee severance. GAAP operating expenses were $12.5 million for the six months ended December 31, 2009, a decrease of $1.8 million or 13%, compared to $14.3 million for the six months ended December 31, 2008.Selling, general and administrative expense was $9.5 million for the six months ended December 31, 2009, a decrease of $1.0 million or 10%, compared to $10.5 million for the six months ended December 31, 2008. Research and development expense was $3.0 million for the six months ended December 31, 2009, a decrease of $57,000 or 2%, compared to $3.1 million for the six months ended December 31, 2008.Restructuring charges were $721,000 for the six months ended December 31, 2008. Page3 of 9 Non-GAAP operating expenses were $11.0 million for the six months ended December 31, 2009, a decrease of $1.3 million or 10%, compared to $12.3 million for the six months ended December31, 2008. GAAP net loss was $874,000, or ($0.09) per share, for the six months ended December 31, 2009, compared to GAAP net income of $36,000, or $0.00 per share, for the six months ended December 31, 2008. Non-GAAP net income was $907,000, or $0.08 per share, for the six months ended December 31, 2009, compared to non-GAAP net income of $2.3 million, or $0.23 per share, for the six months ended December 31, 2008. Balance Sheet Summary Cash and cash equivalents were $9.4 million as of December 31, 2009, an increase of $242,000, compared to $9.1 million as of June 30, 2009 Total receivables, which include accounts receivable, net, and contract manufacturers’ receivable, were $2.8 million as of December 31, 2009, an increase of $282,000, compared to $2.5 million as of June 30, 2009. Inventories, net, were $6.6 million as of December 31, 2009, an increase of $127,000, compared to $6.5 million as of June 30, 2009. Accounts payable were $7.6 million as of December 31, 2009, an increase of $2.0 million, compared to $5.6 million as of June 30, 2009. The increase in accounts payable was due to the timing of incoming inventory, a significant portion of which arrived during December 2009. Working capital was $7.1 million as of December 31, 2009, a decrease of $289,000, compared to $7.4 million as of June 30, 2009. Discussion of Non-GAAP Financial Measures Lantronix believes that the presentation of non-GAAP financial information provides important supplemental information to management and investors regarding financial and business trends relating to the Company's financial condition and results of operations. The non-GAAP financial measures disclosed by the Company should not be considered a substitute for, or superior to, financial measures calculated in accordance with GAAP, and the financial results calculated in accordance with GAAP and reconciliations to those financial statements should be carefully evaluated. The non-GAAP financial measures used by the Company may be calculated differently from, and therefore may not be comparable to, similarly titled measures used by other companies. The Company has provided reconciliations of the non-GAAP financial measures to the most directly comparable GAAP financial measures. Page4 of 9 Non-GAAP operating expenses consist of operating expenses excluding share-based compensation and related payroll taxes, depreciation and amortization, litigation settlement, and restructuring charges, as well as charges and gains that are driven primarily by discrete events that management does not consider to be directly related to the company's core operating performance. Non-GAAP net income (loss) consists of net income (loss) excluding share-based compensation and related payroll taxes, depreciation and amortization, litigation settlement, restructuring charges, interest income (expense), other income (expense), income tax provision (benefit), as well as charges and gains that are driven primarily by discrete events that management does not consider to be directly related to the Company's core operating performance. Non-GAAP net income (loss) per share is calculated by dividing non-GAAP net income (loss) by non-GAAP weighted-average shares outstanding (diluted). For purposes of calculating non-GAAP net income (loss) per share, the calculation of GAAP weighted-average shares outstanding (diluted) is adjusted to exclude share-based compensation, which is treated as proceeds assumed to be used to repurchase shares under the GAAP treasury stock method. Conference Call and Webcast The Company will report financial results for the second fiscal quarter ended
